Case 17-00028-jkf        Doc 72        Filed 10/24/18 Entered 10/24/18 15:44:08                  Desc Main
                                       Document      Page 1 of 2


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                                  x
   ARTESANIAS HACIENDA REAL S.A. de C.V.,                          :   Chapter 7
                                   Plaintiff                       :   Case No. 16-15037 (REF)
                     ~against—                                     :

                                                                   :   Adv. Free. No. 17-00028 (JKF)
   IVAN J EFFERY,                                                  :


                                   Defendant                       .


                                                                  x

   FURTHER REVISED PRETRIAL SCHEDULE SUBMITTED J OINTLY BY THE
                             PARTIES

            In response to Items   3   and       5   of the Court’s Pretrial Scheduling Order [Doc.    53]

   and in accordance       with the Court’s instructions at the Court’s August                   15, 2018

   proceedings in the above-entitled matter, the parties submit a revised proposed discovery

   and pretrial schedule     which is intended to provide the parties with additional time to

   complete discovery and related matters.                 The revised discovery schedule reﬂects the

   difﬁculty in arranging witness depositions during upcoming Thanksgiving and holiday

   (Christmas/New Year) periods, scheduling conﬂicts               of witnesses   and counsel, and also   (if
   discovery disputes arise for the Court to resolve) vacation and other scheduling conﬂicts

   of the Court and Court staff.

            The revised proposed Item        3   to the Pretrial Scheduling Order is set forth below:

   A.   All discovery shall be completed on or before Tuesday, January 15, 2019.

   B.   All expert
                 Witnesses shall be identiﬁed and a copy of each expert’s report shall be
   provided to every other party in accordance with Fed. R. Civ. P. 26(a)(2) on or before
   Saturday, January 19, 2019.

   C. Any and all motions of each party to amend the pleadings shall be ﬁled on or before
   Saturday, January 19, 2019 and any and all motions for summary judgment shall be
   ﬁled on or before Wednesday, January 30, 2019.
Case 17-00028-jkf      Doc 72     Filed 10/24/18 Entered 10/24/18 15:44:08             Desc Main
                                  Document      Page 2 of 2


   D. All discovery disclosures pursuant to Fed. R. Civ. P. 26(a)(3) shall be served on
   opposing parties and ﬁled with the bankruptcy court on or before Monday, February 4,
   2019.

   B. Any objections to the Rule 26(a)(3) disclosures shall be served on opposing parties
   and ﬁled with the bankruptcy court on or before Tuesday, February 12, 2019.

   F. On or before Monday, February 25, 2019, the parties shall ﬁle a joint pretrial
   statement consistent with the form set forth in paragraph 6 of the Pretrial Scheduling
   Order and ﬁle a copy with chambers. The joint pretrial statement shall be signed by all
   counsel. It is the obligation of the plaintiff’s counsel to initiate, assemble and submit the
   proposed pretrial statement. Plaintiffs counsel shall submit a proposed joint pretrial
   statement to defendant’s counsel not less than 7 days prior to the deadline for its
   submission.

   Counsel are expected to make a diligent effort to prepare a proposed pretrial statement in
   which will be noted all of the issues on which the parties are in agreement and all of those
   issues on which they disagree. The proposed pretrial statement shall supersede all
   pleadings in the case. Amendments will be allowed only in exception circumstances and
   to prevent manifest injustice.

   G.   All motions in limine shall be ﬁled on or before Tuesday, February     19, 2019.

   Dated: October   3%, 2018
   /s/Barrv L. Goldin                                    /s/Charles J. Phillips, Esg.
   BARRY L. GOLDIN, ESQ.                                 Charles J. Phillips, Esq.
   3744 Barrington Drive                                 Eden R. Bucher, Esq.
   Allentown, PA 18104—1759                              2755 Century Boulevard
   Tel: 610-336-6680       Fax 610—336-6678              Wyomissing, PA 19610
   Email: barrygoldin@earthlink.net                      Phone: 610—372—1 500
   Attorney for Plaintiff Judgment Creditor              Fax: 610-372—8671
   Art’esanias Hacienda Real SA. de C. V.                Attorneys for Debtor, Ivan L. Jeffery




                                                 JEAN K. FFTZSIM N‘
                                                                           “
                                                 guited States B               udge




   HAC80920.2REVPTSCH
